Citation Nr: 9922400	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for contusion of the 
lumbosacral spine prior to May 15, 1998, and a rating in 
excess of 10 percent for contusion of the lumbosacral spine 
with traumatic osteoarthritis from May 15, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
June 1977.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACTS

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Prior to May 15, 1998, the service-connected contusion of 
the lumbosacral spine disability was manifested by no 
treatment , findings or diagnosis related thereto, and no x-
ray evidence of arthritis.

3.  A May 15, 1998, VA examination showed that the veteran's 
service-connected lumbosacral spine disability was manifested 
by full range of motion of the lumbar spine with pain on 
forward flexion and back extension, and x-ray evidence of 
minimal osteoarthritis.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
contusion of the lumbosacral spine with traumatic 
osteoarthritis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for contusion of 
the lumbosacral spine prior to May 15, 1998 and an evaluation 
in excess of 10 percent for contusion of the lumbosacral 
spine with traumatic osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected low back disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

A VA orthopedic examination report dated in March 1978 shows 
that the veteran reported that he injured his low back in 
service when he was thrown against the bunker, striking his 
back.  His back was sore for awhile and then healed with no 
residual discomfort.  The veteran reported that currently, on 
arising from sleep in the morning, his back periodically was 
stiff and limbered up after moving about.  He was able to 
lift, bend, and do other activities without any back 
discomfort.  Physical examination demonstrated that the 
veteran moved with liberty and no apparent distress or 
discomfort.  There was no limp in his gait.  His posture was 
erect with normal thoracic and lumbar curves and no 
scoliosis.  Palpation of the spine demonstrated no pain and 
only minimal tenderness over the left sacroiliac joint area.  
There was no paraspinous muscle spasms.  Range of motion of 
the lumbosacral spine was full and complete and performed 
without any distress.  When supine, straight leg raising was 
to 90 degrees with each lower extremity without any 
discomfort.  The diagnosis was history of contusion 
lumbosacral spine, asymptomatic, with full range of motion.

In an April 1978 rating decision, the RO granted service 
connection for history of contusion of the lumbosacral spine.  
A noncompensable evaluation was assigned, effective in June 
1977.  

VA medical records of treatment thereafter through January 
1998 are negative for complaints of, treatment for, or 
diagnoses pertaining to the veteran's service-connected 
lumbosacral spine disability.  A VA medical report of a 
hospitalization in January 1998 for unrelated disorders notes 
that the veteran's spine was normal.

In May 1998, the veteran was provided a VA compensation and 
pension examination of his spine.  The veteran related that 
he experienced intermittent pain in the sacrolumbar area and 
that the pain had been progressively more intense.  The 
veteran described the pain as a dull, constant pain after 
exertion.  He also indicated that the pain was sharp and 
sensitive to changes in weather.  A physical examination of 
the sacrolumbar area revealed tenderness on palpation at the 
level of the coccyx.  There was no inflammation.  Forward 
flexion of the lumbar spine was to ninety-five degrees with 
pain; backward extension was to 35 degrees with pain.  Left 
and right lateral flexion were to 40 degrees without pain, 
bilaterally.  Right and left rotation were to 35 degrees 
without pain, bilaterally.  The examiner concluded that there 
was full range of motion of the lumbar spine with pain in 
flexion and backward extension.  X-rays of the lumbar spine 
revealed abnormal alignment of the lumbar spine compatible 
with muscle spasm and/or strain versus developmental anomaly 
and minimal osteoarthritis involving the superior and 
inferior surfaces of the 5th lumbar vertebra.  A neurologic 
examination revealed that the veteran stood and walked well.  
Muscle strength was normal.  Deep tendon reflexes were 
decreased.  Babinski sign was absent.  There was no deformity 
or obvious shrapnel wound in the region of the lumbar spine.  
The diagnostic impression included post-traumatic 
osteoarthritis of the lumbar spine and mild lumbar strain 
with no evidence of radiculopathy.  

Based on the findings of the May 1998 VA orthopedic 
examination, in an August 1998 rating decision, the RO added 
traumatic osteoarthritis to the service-connected lumbosacral 
back disability and increased the evaluation to 10 percent, 
effective from May 15, 1998.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (1998).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  38 C.F.R. § 4.59 
(1998).

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, but where the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by the limitation of 
motion.  38 C.F.R. 4.71a, Code 5003 (1998).  

The veteran's low back disability is evaluated under DC 5295.  
Under that code, a 40 percent evaluation is assigned for 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is assigned with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion.  A noncompensable evaluation 
is assigned for slight subjective symptoms.  Code 5295.  

Having carefully considered the record, the Board finds that 
the evidence does not support the assignment of a higher 
disability evaluation for the service-connected lumbosacral 
spine disability for either the period before or after May 
15, 1998.  As noted above, the record shows that prior to May 
1998, there was no medical evidence of arthritis.  In 
addition, the evidence prior to May 1998 showed full range of 
motion without distress.  Accordingly, a noncompensable 
evaluation was warranted for the service-connected contusion 
of the lumbosacral spine.

Although the May 1998 VA examination showed that the veteran 
had pain on motion on forward flexion and back extension, he 
was able to perform full range of motion of the lumbar spine.  
The Board recognizes the findings of tenderness on palpation 
of the coccyx area of the spine and the abnormal alignment of 
the spine.  However, the Board is of the view that such 
pathology is consistent with the currently assigned 10 
percent disability evaluation under Diagnostic Code 5295.  In 
the absence of clinical findings of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position. a higher rating is not warranted under 
Diagnostic Code 5295.  Moreover, the veteran's current level 
of disability does not more nearly approximate the criteria 
for the next highest evaluation.  38 C.F.R. § 4.7 (1998).  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the evidence demonstrates 
that the veteran was able to walk and stand well and that 
muscle strength was normal.  In addition, the veteran 
demonstrated full range of motion of the lumbar spine, 
although there was pain on motion.  Therefore, the Board is 
of the view that any functional impairment due to pain has 
been considered by the currently assigned 10 percent 
evaluation.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of residuals of a 
fracture of the lumbar spine (DC 5285), ankylosis (DC 5286, 
5289), limitation of motion of the lumbar spine (Diagnostic 
Code 5292), or intervertebral disc syndrome (DC 5293), those 
diagnostic codes are not for application in the instant case 
and do not provide a basis for assignment of a greater than 
10 percent evaluation.

The Board has considered the contention that the veteran is 
entitled to a separate disability evaluation pursuant to DC 
5003.  However, such a separate evaluation is not for 
application in this matter.  The May 1998 VA examination 
showed that there was no limitation of motion of the lumbar 
spine.  Painful motion of a major joint or group of joints 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating under Code 5003, even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  The assignment of 
a separate 10 percent evaluation in this matter wound violate 
the rule against pyramiding as set forth in 38 C.F.R. § 4.14 
(1998), which provides, in pertinent part, that the 
evaluation of the same disability under various diagnosis and 
the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  In this 
case, the Board notes that the service-connected disability 
picture encompasses overlapping disabilities involving the 
same manifestation under different diagnosis.  As noted 
supra, the veteran's lumbosacral spine disability is 
evaluated pursuant to DC 5295, which provides compensation 
for lumbosacral strain with characteristic pain on motion.  
Therefore, a separate evaluation for the veteran's service-
connected low back disability based on pain on motion 
pursuant to DC 5003 would constitute pyramiding in this 
instance.  See Esteban v. Brown, 4 Vet. App. 259, 261 (1994).  
The evidence supports a 10 percent evaluation under either DC 
5295 or DC 5003, but not a separate 10 percent rating under 
each of these diagnostic codes.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his service-connected 
back disability has interfered with his employment status to 
a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for his disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 10 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for contusion of the lumbosacral 
spine prior to May 15, 1998, and an evaluation in excess of 
10 percent for contusion of the lumbosacral spine with 
traumatic osteoarthritis thereafter, is denied.  


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

